DETAILED ACTION
1.	Claims 1 and 3-9 of U.S. Application 16/676406 filed on July 29, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant’s arguments, see pages 7-8, filed July 29, 2022, with respect to amended claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Volz (U.S. PGPub No. 20040075339) in view of Kobayashi et al (Kobayashi) (JP 2016021838) (see below for complete rejection).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Volz (U.S. PGPub No. 20040075339) in view of Kobayashi et al (Kobayashi) (JP 2016021838, see English Machine Translation previously attached).
Regarding claim 1, Volz teaches (see fig. 2 below) an electric oil pump (Abstract) comprising: 
a motor portion (2) that has a motor shaft (3, 4) disposed along a center axis extending in an axial direction (Abstract; ¶ 18; ¶ 24); 
a pump portion (see annotated fig. 2 below) that is disposed on one side of the motor portion (2) in the axial direction, is driven by the motor portion (2) via the motor shaft (3, 4), and suctions and ejects an oil (Abstract; ¶ 18; ¶ 19), and 
a control portion (11) that is disposed on one side of the pump portion (see annotated fig. 2 below) in the axial direction and drives the motor portion (2) (Abstract; ¶ 18; ¶ 19), 
wherein the motor shaft (3, 4) penetrates through the pump portion (see annotated fig. 2 below), the electric oil pump (Abstract) further includes a rotation angle sensor (14) that is disposed at the control portion (11) and detects a rotation angle of the motor shaft (3, 4) (Abstract; ¶ 18 to ¶ 20),  
the pump portion (see annotated fig. 2 below) has a pump body (1) and a through-hole (see annotated fig. 2 below), the pump body (1) is directly connected to the control portion (11), the through-hole (see annotated fig. 2 below) penetrates through the pump body (1), the motor shaft (3, 4) is inserted into the through-hole (see annotated fig. 2 below) (fig. 2; Abstract; ¶ 18 to ¶ 20; ¶ 24), 
the electric oil pump further includes a rotation angle sensor magnet (13) (¶ 11; ¶ 12) that is disposed at an end on one side of the motor shaft (3, 4) in the axial direction and rotates along with the motor shaft (3, 4), and the rotation angle sensor (14) is disposed to face the rotation angle sensor magnet (13) and detects a rotation angle of the rotation angle sensor magnet (13) (Abstract; ¶ 11; ¶ 12; ¶ 23 to ¶ 25).

    PNG
    media_image1.png
    725
    624
    media_image1.png
    Greyscale

Volz does not explicitly teach the control portion comprises an inverter.
However, Kobayashi teaches the control portion comprises an inverter (¶ 76 to ¶ 81) in order to reduce size and weight of the device (Kobayashi, ¶ 6; ¶ 9; ¶ 86).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Volz and provide the control portion comprises an inverter as taught by Kobayashi in order to reduce size and weight of the device (Kobayashi, ¶ 6; ¶ 9; ¶ 86).
Regarding claim 3/1, Volz in view of Kobayashi teaches the device of claim 1 but does not explicitly teach the inverter portion has a substrate on which the rotation angle sensor is mounted and an inverter housing, and the substrate is secured to the inverter housing.
However, Kobayashi further teaches (see fig. 1 below) the inverter portion has a substrate (71) on which the rotation angle sensor (74a-74c) is mounted and an inverter housing (60), and the substrate (71) is secured to the inverter housing (60) (¶ 58 to ¶ 62; ¶ 65; ¶ 74; ¶ 76; ¶ 77) in order to reduce size and weight of the device (Kobayashi, ¶ 6; ¶ 9; ¶ 86).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Volz in view of Kobayashi and provide the inverter portion has a substrate on which the rotation angle sensor is mounted and an inverter housing, and the substrate is secured to the inverter housing as further taught by Kobayashi in order to reduce size and weight of the device (Kobayashi, ¶ 6; ¶ 9; ¶ 86).

    PNG
    media_image2.png
    629
    780
    media_image2.png
    Greyscale

Regarding claim 7/1, Volz in view of Kobayashi teaches the device of claim 1, Volz further teaches (see fig. 2 above) the rotation angle sensor (14) is an MR sensor (Abstract; ¶ 11; ¶ 12; ¶ 23 to ¶ 25).
Regarding claim 8/1, Volz in view of Kobayashi teaches the device of claim 1, Volz further teaches (see fig. 2 above) the pump portion (see annotated fig. 2 above) includes a bearing portion (see annotated fig. 2 above) that is a bearing of the motor shaft (3, 4) (fig. 2).
Regarding claim 9/8/1, Volz in view of Kobayashi teaches the device of claim 8, Volz further teaches (see fig. 2 above) the bearing portion (see annotated fig. 2 above) is a sliding bearing (fig. 2).
6.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Volz  in view of Kobayashi as applied to claim 1 above, and further in view of Yamasaki et al (Yamasaki) (U.S. PGPub No. 20120104886).
Regarding claim 4/1, Volz in view of Kobayashi teaches the device of claim 1 but does not explicitly teach the inverter portion includes a control driving substrate on which a drive circuit for driving the motor portion is mounted, a rotation angle sensor substrate on which the rotation angle sensor is mounted, and an inverter housing, and the control driving substrate and the rotation angle sensor substrate are secured to the inverter housing.
However, Yamasaki teaches (see figs. 2 and 6 below) the inverter portion (part of control unit 3, ¶ 43 to ¶ 44) includes a control driving substrate (70) on which a drive circuit for driving the motor portion is mounted, a rotation angle sensor substrate (40) on which the rotation angle sensor (93) is mounted, and an inverter housing (50, 110), and the control driving substrate (70) and the rotation angle sensor substrate (40) are secured to the inverter housing (50, 110) (¶ 43; ¶ 44; ¶ 70 to ¶ 72; ¶ 80; ¶ 85; ¶ 94) in order to have the sensor less affected by the magnetic field generated by the current supply to the power circuit and thereby improve the accuracy of the sensor (Yamasaki, ¶ 108).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Volz in view of Kobayashi and provide the inverter portion includes a control driving substrate on which a drive circuit for driving the motor portion is mounted, a rotation angle sensor substrate on which the rotation angle sensor is mounted, and an inverter housing, and the control driving substrate and the rotation angle sensor substrate are secured to the inverter housing as taught by Yamasaki in order to have the sensor less affected by the magnetic field generated by the current supply to the power circuit and thereby improve the accuracy of the sensor (Yamasaki, ¶ 108).

    PNG
    media_image3.png
    596
    523
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    667
    524
    media_image4.png
    Greyscale

Regarding claim 5/4/1, Volz in view of Kobayashi and Yamasaki teach the device of claim 4 but does not explicitly teach the control driving substrate and the rotation angle sensor substrate are stacked in the axial direction.
However, Yamasaki further teaches (see figs. 2 and 6 above) the control driving substrate (70) and the rotation angle sensor substrate (40) are stacked in the axial direction (fig. 2; ¶ 43; ¶ 44; ¶ 70 to ¶ 72; ¶ 80; ¶ 85; ¶ 94) in order to have the sensor less affected by the magnetic field generated by the current supply to the power circuit and thereby improve the accuracy of the sensor (Yamasaki, ¶ 108).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Volz in view of Kobayashi and Yamasaki and provide the control driving substrate and the rotation angle sensor substrate are stacked in the axial direction as further taught by Yamasaki in order to have the sensor less affected by the magnetic field generated by the current supply to the power circuit and thereby improve the accuracy of the sensor (Yamasaki, ¶ 108).
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Volz  in view of Kobayashi as applied to claim 3 above, and further in view of Bao et al (Bao) (U.S. PGPub No. 20200355187).
Regarding claim 6/3/1, Volz in view of Kobayashi teaches the device of claim 3 but does not explicitly teach the electric oil pump further includes a heat discharge gel disposed between the substrate and the pump body.
However, Bao further teaches (see fig. 1 below) the electric oil pump (fig. 1) further includes a heat discharge gel (90) disposed between the substrate (9) and the pump body (8) (¶ 35; ¶ 37) in order to improve heat dissipation and thereby prolong the life of the device (Bao, ¶ 37).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Volz in view of Kobayashi and provide the electric oil pump further includes a heat discharge gel disposed between the substrate and the pump body as taught by Bao in order to improve heat dissipation and thereby prolong the life of the device (Bao, ¶ 37).


    PNG
    media_image5.png
    556
    647
    media_image5.png
    Greyscale

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834